Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 03, 2016

The Court of Appeals hereby passes the following order:

A16D0458. MIKE REDFORD v. THE STATE.

      Pro se defendant Mike Redford has been charged with four counts of
aggravated stalking. He filed a motion for a speedy trial, which the trial court denied.
He appealed that ruling to this Court, but we affirmed. Redford v. State, 335 Ga.
App. 682 (782 SE2d 791) (2016). Redford then served the district attorney with
multiple subpoenas seeking the production of evidence, but the trial court quashed
them. Redford moved to set aside the trial court’s ruling, but the court denied his
motion. Redford applied to this Court for discretionary review, but we dismissed the
application due to his failure to comply with the interlocutory appeal procedures. See
Case No. A16D0436, dismissed July 11, 2016. Redford served another subpoena on
the district attorney, which the trial court also quashed. Redford now seeks
discretionary review of the trial court’s latest order quashing his subpoena. The State
has moved to dismiss the application for lack of jurisdiction.
      Because Redford’s case remains pending below, the order that he wishes to
appeal is interlocutory in nature. To appeal the order, Redford was required to
comply with the interlocutory appeal procedures of OCGA § 5-6-34 (b). Among
other things, Redford needed to obtain a certificate of immediate review signed by the
trial court. See OCGA § 5-6-34 (b); Sosniak v. State, 292 Ga. 35, 37 (2) (734 SE2d
362) (2012). Redford’s failure to comply with the interlocutory appeal procedures
deprives this Court of jurisdiction to consider this application. Accordingly, the
State’s motion to dismiss is GRANTED, and this application is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     08/03/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.